Name: COMMISSION REGULATION (EEC) No 1998/93 of 23 July 1993 derogating from Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 24. 7. 93 Official Journal of the European Communities No L 182/23 COMMISSION REGULATION (EEC) No 1998/93 of 23 July 1993 derogating from Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 566/93 (2), and in particular Article 35 (8) thereof, Whereas the quantity of the 1992 harvest, which was exceptionally high in certain regions of the Community, subject to the distillation provided for in Article 36 of Regulation (EEC) No 822/87, makes it physically impos ­ sible for distillers to meet the deadlines laid down for completion of distillation operations, and, as a result, provision should be made to derogate from Commission Regulation (EEC) No 3105/88 of 7 October 1988 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regu ­ lation (EEC) No 822/87 (3), as last amended by Regulation (EEC) No 3186/92 (4); Whereas the measures provided for in this Regulation are in accordance With the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 12 ( 1 ) of Regulation (EEC) No 3105/88 , for the 1992/93 wine year the distillation of marcs derived from the vinification of the varieties referred to in Article 36 (2) of Regulation (EEC) No 822/87 and listed in the classification of varieties used for the production of potable spirits may be carried out until 30 September 1993 . Article 2 This Regulation shall enter into force on 31 August 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 39 . (3) OJ No L 277, 8 . 6. 1988, p. 21 . (4) OJ No L 317, 31 . 10 . 1992, p . 73 ,